DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. 5,419,595 in view of DeLange et al. 5,931,511.
In regard to claim 1, DeLange et al. discloses a threaded connection (fig. 1) for steel pipes comprising a tubular pin 11 and a tubular box 21, wherein:
the pin 11 includes a tapered male thread part 12 and a shoulder part 14 (see fig. 7(b);
the tapered male thread part includes crests, roots, load flanks and stabbing flanks;
the box includes a tapered female thread part 22 that engages with the tapered male thread part, and a shoulder part 24 that corresponds to the shoulder part of the pin;
the tapered female thread part includes crests, roots, load flanks and stabbing flanks;

at a longitudinal section including a pipe axis of the threaded connection,
the crests of the tapered male thread part are connected to the load flanks of the tapered male thread part through first corner portions being formed in an arc,
the crests of the tapered male thread part are connected to the stabbing flanks of the tapered male thread part through second corner portions being formed in an arc,
the load flanks and the stabbing flanks of the tapered male thread part each are formed in a straight line,
a flank angle of the load flanks of the tapered male thread part is a negative angle (see fig. 1), and
the threaded connection for steel pipes comprises a solid lubricant coating on a surface of the tapered male thread part (see col. 5, lines 13-16).
Yamamoto et al. discloses the male threads with straight flat crests, but not convexly curved crests.  DeLange et al. teaches that providing similar types of threaded connections with either flat (fig. 2) or convex (fig. 3) crests is common and well known in the art.  Therefore it would have been obvious to one of ordinary skill in the art to modify the crests of Yamamoto et al. to include convex crests because inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).

at the longitudinal section, when an imaginary first circle including an arc forming the first corner portion 118, an imaginary second circle including an arc forming the second corner portion 116, and an imaginary straight line that is adjacent to the crest of the tapered male thread part and is tangent to both of the imaginary first circle and the imaginary second circle are drawn, a maximum distance among distances in a direction perpendicular to the pipe axis between the imaginary straight line and the curve forming the crest of the tapered male thread part (see fig. 3 of DeLange et al.).  DeLange et al. discloses a distance from the direction perpendicular to the pipe axis between the imaginary straight line, but it is unclear as to the exact length of that line.  However, it would have been obvious to one of ordinary skill to make the length be between .1 and .3 mm because a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
In regard to claim 3, wherein:
at the longitudinal section, the curve forming the crest of the tapered male thread part is an arc, an elliptical arc or a parabola (see fig. 3 of DeLange et al.).
In regard to claims 4 and 7-9, wherein:
at the longitudinal section,
it is unclear if a height in a direction perpendicular to the pipe axis of the load flank of the tapered male thread part is 30% or more to 70% or less of a height of threads of the tapered male thread part, and
a height in a direction perpendicular to the pipe axis of the stabbing flank of the tapered male thread part is 30% or more to 70% or less of the height of the threads of the tapered male In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
In regard to claims 5 and 10-12, wherein:
at the longitudinal section,
the roots of the tapered male thread part are connected to the load flanks of the tapered male thread part through first fillet portions being formed in an arc,
the roots of the tapered male thread part are connected to the stabbing flanks of the
tapered male thread part through second fillet portions being formed in an arc (see fig. 1 of Yamamoto et al.).  However, it is unclear as to the exact size of the radii relative to the thread height.  However, it would have been obvious to make the thread radii of Yamamoto et al. with the sizes recited by the Applicant because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patterson, DeLange ‘635, Yamaguchi, Noel, Hamamoto, Li, Sugino and Yamaguchi ‘631 disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679